                                                                    Case 20-23112-GLT
                                                            B201B (Form 201B) (12/09)
                                                                                                    Doc 47          Filed 11/30/20 Entered 11/30/20 15:17:05                      Desc Main
                                                                                                                   Document      Page 1 of 78
                                                                                                          United States Bankruptcy Court
                                                                                                 Western District of Pennsylvania, Pittsburgh Division

                                                            IN RE:                                                                                           Case No. 20-23112
                                                            Kartman, Keith A. & Lane-Kartman, Julie A.                                                       Chapter 13
                                                                                                       Debtor(s)

                                                                                           CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                               UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                             Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                            I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                            notice, as required by § 342(b) of the Bankruptcy Code.


                                                            Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                            Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                            the Social Security number of the officer,
                                                                                                                                                            principal, responsible person, or partner of
                                                                                                                                                            the bankruptcy petition preparer.)
                                                                                                                                                            (Required by 11 U.S.C. § 110.)
                                                            X
Software Copyright (c) 2020 CINGroup - www.cincompass.com




                                                            Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                            partner whose Social Security number is provided above.

                                                                                                                     Certificate of the Debtor

                                                            I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                            Kartman, Keith A. & Lane-Kartman, Julie A.                             X /s/ Keith A. Kartman                                     11/30/2020
                                                            Printed Name(s) of Debtor(s)                                              Signature of Debtor                                            Date


                                                            Case No. (if known) 20-23112                                           X /s/ Julie A. Lane-Kartman                                11/30/2020
                                                                                                                                      Signature of Joint Debtor (if any)                             Date


                                                            Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                            Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                            NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                            attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                            page 3 of Form B1 also include this certification.
              Case 20-23112-GLT                      Doc 47          Filed 11/30/20 Entered 11/30/20 15:17:05                                            Desc Main
                                                                    Document      Page 2 of 78
      Fill in this information to identify your case:

 Debtor 1                  Keith A. Kartman
                           First Name                       Middle Name                          Last Name

 Debtor 2                  Julie A. Lane-Kartman
 (Spouse if, filing)       First Name                       Middle Name                          Last Name

                                                      WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH
 United States Bankruptcy Court for the:              DIVISION

 Case number           20-23112
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          Ability Recovery Services LLC                          Last 4 digits of account number         6875                                                              $0.00
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?             02/15/2019
              PO Box 4262
              Scranton, PA 18505-6262
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
               Debtor 2 only                                         Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify      collector for Pendrick Capital Partners




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                        G19303
          Case 20-23112-GLT                         Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                Document      Page 3 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.2      AFNI                                                   Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014
          PO Box 3427
          Bloomington, IL 61702-3427
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Direct TV


 4.3      AHN                                                    Last 4 digits of account number       4046                                                $112.46
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/26/20
          PO Box 645266
          Pittsburgh, PA 15264-5250
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

          AHN Emergency Group of
 4.4      Pittsburgh LTD                                         Last 4 digits of account number       6385                                                $896.40
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03/17/2016
          PO Box 14099
          Belfast, ME 04915-4034
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                Document      Page 4 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.5      Allegheny Clinic                                       Last 4 digits of account number       2734                                                $229.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/25/2016
          4 Allegheny Ctr Fl 10
          Pittsburgh, PA 15212-5255
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.6      Allegheny General Hospital                             Last 4 digits of account number       4991                                              $3,345.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015
          PO Box 3475
          Toledo, OH 43607-0475
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.7      Allegheny Health Network                               Last 4 digits of account number                                                           $917.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04/02/2016
          PO Box 645266
          Pittsburgh, PA 15264-5250
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                Document      Page 5 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.8      Allegheny Health Network                               Last 4 digits of account number       4991                                              $3,345.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12/11/2015
          PO Box 644662
          Pittsburgh, PA 15264-4662
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.9      Allegheny Health Network                               Last 4 digits of account number       7820                                                $917.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           4/2/16
          PO Box 645266
          Pittsburgh, PA 15264-5250
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.10     Allegheny Health Network                               Last 4 digits of account number       9915                                                $412.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014
          2509 S Stoughton Rd
          Madison, WI 53716-3314
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                Document      Page 6 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

          Allegheny Health Network Home
 4.11     Infusion                                               Last 4 digits of account number       2475                                                    $5.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06/11/2020
          311 23rd Street Ext Ste 500
          Sharpsburg, PA 15215-2821
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.12     Alltran Financial L                                    Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06/07/2018
          PO Box 610
          Sauk Rapids, MN 56379-0610
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Credit One Bank


 4.13     Amato Keating & Lessa PC                               Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/23/2017
          107 N Commerce Way Ste 100
          Bethlehem, PA 18017-8913
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Bluestone Investments




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                Document      Page 7 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.14     AmTrust North America                                  Last 4 digits of account number       0062                                                $500.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/04/2020
          PO Box 650872
          Dallas, TX 75265-0872
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.15     Anderson Equipment                                     Last 4 digits of account number                                                        $12,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2017
          PO Box 339
          Bridgeville, PA 15017-0339
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.16     Apothaker Scian, PC                                    Last 4 digits of account number       3268                                              $1,600.99
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           07/18/2016
          520 Fellowship Rd Ste C306
          Mount Laurel, NJ 08054-3410
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for LVNV Funding




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                Document      Page 8 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.17     Appelles                                               Last 4 digits of account number       6359                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/22/2018
          3700 Corporate Dr Ste 240
          Columbus, OH 43231-5001
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Huntington National Bank


 4.18     ARS National Services Inc.                             Last 4 digits of account number       0706                                                $971.03
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/26/2016
          PO Box 469046
          Escondido, CA 92046-9046
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Capital One Bank


 4.19     Aspire USA                                             Last 4 digits of account number       3279                                                $953.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          PO Box 84078
          Columbus, GA 31908-4078
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                Document      Page 9 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.20     Barclay Card                                           Last 4 digits of account number       3461                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2013
          PO Box 13337
          Phila, PA 19101-3337
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.21     Big State Industrial Supply                            Last 4 digits of account number       5477                                                $981.11
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/02/2017
          1865 Iowa Ave
          Riverside, CA 92507-7410
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.22     Bluestone Investments, Inc.                            Last 4 digits of account number       2516                                             $11,412.46
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/26/2017
          107 N Commerce Way
          Bethlehem, PA 18017-8913
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 10 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.23     Caine & Weine                                          Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016
          1699 E Woodfield Rd Ste 360
          Schaumburg, IL 60173-4935
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Komatsu Financial


 4.24     Capital One Bank USA                                   Last 4 digits of account number       1100                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2017
          PO Box 30281
          Salt Lake City, UT 84130-0281
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      in collection


 4.25     Central Credit Services, LLC                           Last 4 digits of account number       2116                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           07/20/2017
          PO Box 1259
          Oaks, PA 19456-1259
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Citizens Bank




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 11 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.26     Central Portfolio Control Inc.                         Last 4 digits of account number       6392                                              $2,158.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2006-2102
          250 Prairie Center Dr Ste 125
          Eden Prairie, MN 55344-5370
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Sterling/Kay Jewlers/Shaw


 4.27     Citizens Bank                                          Last 4 digits of account number       0689                                              $1,392.93
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08/20/2015
          1 Citizens Dr
          Riverside, RI 02915-3026
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      overdraft


 4.28     Citizens Bank                                          Last 4 digits of account number       4430                                                    $0.00
          Nonpriority Creditor's Name
          ROP 240                                                When was the debt incurred?
          PO Box 7000
          Providence, RI 02940-7000
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      in collection




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 12 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.29     Comenity Capital Bank/HSN                              Last 4 digits of account number       3659                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/28/2019
          PO Box 183003
          Columbus, OH 43218-3003
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      alternate address for creditor


 4.30     Comenity Capital Bank/HSN                              Last 4 digits of account number       2210                                              $2,001.24
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014-2017
          PO Box 183043
          Columbus, OH 43218-3043
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.31     Contract Callers, Inc.                                 Last 4 digits of account number       7210                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08/05/2019
          501 Greene St Fl 3
          Augusta, GA 30901-4404
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Comenity Bank




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 13 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.32     Convergent Outsourcing Inc.                            Last 4 digits of account number       4430                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/10/2018
          800 SW 39th St
          Renton, WA 98057-4975
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Collector for Citizens Bank


 4.33     Convergent Outsourcing Inc.                            Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          800 SW 39th St
          Renton, WA 98057-4975
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Bank of America


 4.34     Credit Collection Services                             Last 4 digits of account number       6449                                                $469.34
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03/09/2019
          725 Canton St
          Norwood, MA 02062-2679
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Allstate Insurance Co.




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 14 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.35     Credit Collection Services                             Last 4 digits of account number       1566                                                $137.81
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06/20/2019
          725 Canton St
          Norwood, MA 02062-2679
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Progressive Insurance


 4.36     Credit Collection Services                             Last 4 digits of account number       2781                                                $491.14
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12/22/2019
          725 Canton St
          Norwood, MA 02062-2679
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Comcast Cable


 4.37     Credit Collection Services                             Last 4 digits of account number       5415                                                $157.99
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015
          2 Wells Ave
          Newton, MA 02459-3225
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Quest Diagnostics




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 15 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.38     Credit Control, LLC                                    Last 4 digits of account number       7857                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/16/2015
          PO Box 1945
          Southgate, MI 48195-0945
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for HSBC Bank Nevada


 4.39     Credit Control, LLC                                    Last 4 digits of account number       0799                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           01/25/2019
          5757 Phantom Dr Ste 330
          Hazelwood, MO 63042-2429
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for LVNV Funding


 4.40     Credit Management Company                              Last 4 digits of account number       9926                                                $229.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03/09/2016
          2121 Noblestown Rd
          Pittsburgh, PA 15205-3956
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Allegheny Clinic




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 16 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.41     Credit Management LP                                   Last 4 digits of account number       1587                                                 $31.50
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03/28/2018
          PO Box 7739
          Rochester, MN 55903-7739
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Evine Live


 4.42     Credit One Bank                                        Last 4 digits of account number       4877                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 60500
          City of Industry, CA 91716-0500
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      in collection


 4.43     Dex-YP                                                 Last 4 digits of account number       4158                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12/07/2018
          PO Box 619009
          Dfw Airport, TX 75261-9009
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 15 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 17 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.44     DSNB Macy's                                            Last 4 digits of account number       0554                                              $3,655.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2017
          PO Box 8218
          Mason, OH 45040
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.45     ERC                                                    Last 4 digits of account number       3461                                              $1,413.18
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           07/18/2016
          PO Box 23870
          Jacksonville, FL 32241-3870
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Barclays Bank


 4.46     Erie Insurance Company                                 Last 4 digits of account number       1475                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016
          100 Erie Insurance Pl
          Erie, PA 16530
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 16 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 18 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.47     FB Funding, LLC                                        Last 4 digits of account number                                                         $8,415.00
          Nonpriority Creditor's Name
          Regent Assoc                                           When was the debt incurred?           05/27/2016
          3601 Audubon Pl
          Houston, TX 77006-4415
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.48     FBCS Inc.                                              Last 4 digits of account number       4877                                              $1,663.11
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/09/2017
          330 S Warminster Rd Ste 353
          Hatboro, PA 19040-3433
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Credit One Bank


 4.49     Federovich Landscape Supply                            Last 4 digits of account number                                                         $5,204.55
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016-2018
          PO Box 522
          Lawrence, PA 15055-0522
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 17 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 19 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.50     First Collection Services                              Last 4 digits of account number       4158                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           05/28/2019
          PO Box 3564
          Little Rock, AR 72203-3564
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for DEX YP


 4.51     First Performance Recovery Corp.                       Last 4 digits of account number       1922                                             $10,902.87
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2006
          4901 NM 17th Way Ste 200
          Fort Lauderdale, FL 33301
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Citibank


 4.52     First Premier                                          Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016
          3820 N Louise Ave
          Sioux Falls, SD 57107-0145
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      in collection




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 18 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 20 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.53     FMS Investment Corp                                    Last 4 digits of account number       5513                                              $1,187.33
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 681535
          Schaumburg, IL 60168-1535
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Collector for First Premier


 4.54     Genesis FS Card Services                               Last 4 digits of account number       0322                                                $700.28
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06/02/2019
          PO Box 23039
          Columbus, GA 31902-3039
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

          Genessee Wyoming Railroad
 4.55     Services Inc.                                          Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
          Real Estate Department                                 When was the debt incurred?           2016-2019
          13901 Sutton Park Dr S Ste 160
          Jacksonville, FL 32224-0230
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 19 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 21 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.56     Global Credit and Collections Corp.                    Last 4 digits of account number       6659                                              $1,117.64
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12/08/2016
          5440 N Cumberland Ave Ste 300
          Chicago, IL 60656-1486
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Citizens Bank


 4.57     Golden Eagle Equipment                                 Last 4 digits of account number                                                         $9,402.48
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/01/2015
          12681 State Route 30
          Irwin, PA 15642-1350
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.58     Golden Equipment Co.                                   Last 4 digits of account number       118N                                              $9,402.48
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018
          12861 State Route 30
          Irwin, PA 15642-1395
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 20 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 22 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.59     Greenridge Reclamation Landfill                        Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016-2018
          234 Landfill Rd
          Scottdale, PA 15683-7762
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.60     Halsted Financial Services, LLC                        Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014
          PO Box 828
          Skokie, IL 60076-0828
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Capital One Bank


 4.61     Harry Kohl                                             Last 4 digits of account number       9125                                             $12,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/16/2016
          356 Logan Rd
          Imperial, PA 15126-9675
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 21 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 23 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.62     Hibu                                                   Last 4 digits of account number                                                           $263.94
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          PO Box 3162
          Cedar Rapids, IA 52406
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.63     Highmark/Blue Shield                                   Last 4 digits of account number       8000                                              $1,962.94
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          120 5th Ave
          Pittsburgh, PA 15222-3000
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.64     Hunter Warfield                                        Last 4 digits of account number       3338                                                $878.14
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           05/16/2019
          4620 Woodland Corporate Blvd
          Tampa, FL 33614-2415
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for HSNI LLC




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 22 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 24 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.65     Huntington National Bank                               Last 4 digits of account number       6359                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06/01/2018
          5555 Cleveland Ave # GW2W21
          Columbus, OH 43231-4048
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.66     Indigo Platinum Mastercard                             Last 4 digits of account number       0322                                                    $0.00
          Nonpriority Creditor's Name
          Genesis FS Card Services                               When was the debt incurred?           07/09/2019
          PO Box 4477
          Beaverton, OR 97076-4401
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collection agent


 4.67     Integrity Solutions Services, Inc.                     Last 4 digits of account number       5030                                                $243.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2012-2017
          4370 W 109th St Ste 100
          Overland Park, KS 66211-1316
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Walmart




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 23 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 25 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.68     Internal Revenue Servic                                Last 4 digits of account number       8412                                              $3,327.76
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016
          1000 Liberty Ave
          Pittsburgh, PA 15222-4004
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.69     Internal Revenue Service                               Last 4 digits of account number       0223                                             $40,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           various
          1000 Liberty Ave
          Pittsburgh, PA 15222-4004
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.70     Internal Revenue Service                               Last 4 digits of account number       5224                                              $1,194.98
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015
          1000 Liberty Ave Rm 713
          Pittsburgh, PA 15222-4107
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 24 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 26 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.71     Kevin Bannon                                           Last 4 digits of account number                                                        $20,793.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           3/9/15
          316 Market St
          Scottdale, PA 15683-1908
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.72     Kraft & Kraft                                          Last 4 digits of account number                                                        $96,560.04
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016
          3200 Penrose Ferry Rd
          Philadelphia, PA 19145-5500
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Komatsu


          Law Office of Pucin & Friedland,
 4.73     PC                                                     Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016
          1699 E Woodfield Rd Ste 360A
          Schaumburg, IL 60173-4947
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Komatsu




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 25 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 27 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.74     Law Offices of Mitchell Kay                            Last 4 digits of account number       1110                                                $323.17
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          PO Box 9006
          Smithtown, NY 11787-9006
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for A T & T Wireless


 4.75     Leading Edge Recovery Solutions                        Last 4 digits of account number       4819                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          PO Box 129
          Linden, MI 48451-0129
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.76     Lending Club Corporation                               Last 4 digits of account number       3659                                              $1,165.72
          Nonpriority Creditor's Name
          Patient Solutions                                      When was the debt incurred?           02/19/2019
          PO Box 659622
          San Antonio, TX 78265-9622
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 26 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 28 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.77     Lindsey Rohan, Esq.                                    Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          8 Lafayette Ave
          Lake Grove, NY 11755-2917
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
                                                                                      attorney for Platinum Rapid Funding
           Yes                                                  Other. Specify      Group LTD


          Linebarger Goggan Blair &
 4.78     Sampson LLP                                            Last 4 digits of account number       6175                                               $2,734.51
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04/26/2013
          PO Box 90128
          Harrisburg, PA 17109-0128
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for PA Dept of Revenue


          Logans Ferry Development
 4.79     Company                                                Last 4 digits of account number       3871                                             $265,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04/14/2016
          235 Alpha Dr
          Pittsburgh, PA 15238-2940
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify



Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 27 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 29 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.80     LVNV Funding LLC                                       Last 4 digits of account number       5335                                              $1,600.99
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/15/2017
          625 Pilot Rd Ste 3
          Las Vegas, NV 89119-4485
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.81     MCM Dept 12421                                         Last 4 digits of account number       6776                                                $340.12
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          PO Box 603
          Oaks, PA 19456-0603
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for T-Mobile


 4.82     Merchant Credit Guide Co.                              Last 4 digits of account number       3889                                              $6,941.74
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014
          223 W Jackson Blvd
          Chicago, IL 60606-6908
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Bank of America




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 28 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 30 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.83     Merrick Bank                                           Last 4 digits of account number       9224                                              unknown
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2017
          PO Box 1500
          Draper, UT 84020-1500
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      in collection


 4.84     Merrick Bank                                           Last 4 digits of account number       0196                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 660702
          Dallas, TX 75266-0702
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      in collection


 4.85     Michael B. Miller                                      Last 4 digits of account number       2016                                              $4,129.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           5/2/16
          358 Logan Rd
          Imperial, PA 15126-9675
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 29 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 31 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.86     Michael Brothers Hauling, Inc.                         Last 4 digits of account number                                                         $4,480.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          4905 Library Rd
          Bethel Park, PA 15102-2809
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.87     Midland Credit Management                              Last 4 digits of account number       3659                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08/07/2019
          350 Camino de la Reina Ste 100
          San Diego, CA 92108-3003
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Lending Club


 4.88     Muni Services                                          Last 4 digits of account number       6188                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/20/2017
          190 N Evergreen Ave Ste 205
          Woodbury, NJ 08096-1862
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 30 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 32 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.89     N.A.R.                                                 Last 4 digits of account number       4107                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/18/2017
          PO Box 505
          Linden, MI 48451-0505
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Merrick Bank


 4.90     National Credit Adjusters                              Last 4 digits of account number       9268                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2012
          PO Box 3023
          Hutchinson, KS 67504
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Kay Jewelers


 4.91     Nations Recovery Center                                Last 4 digits of account number       5403                                              $1,694.95
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/09/2018
          PO Box 620130
          Atlanta, GA 30362-2130
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      LVNV Funding




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 31 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 33 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.92     Nationwide Credit                                      Last 4 digits of account number       4248                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          2002 Summit Blvd Ste 600
          Atlanta, GA 30319-1559
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Capital One


 4.93     Nationwide Recovery Systems, LTD                       Last 4 digits of account number       8488                                              $1,227.50
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04/06/2018
          501 Shelley Dr Ste 300
          Tyler, TX 75701-9553
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Emp. of Alle-KIski PLLC


 4.94     NCO Financial Services Inc.                            Last 4 digits of account number       0324                                              $3,168.37
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2019
          PO Box 15630
          Wilmington, DE 19850-5630
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Verizon




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 32 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 34 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.95     New York & Company                                     Last 4 digits of account number       7210                                              $1,205.66
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12/28/2018
          PO Box 659728
          San Antonio, TX 78265-9728
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.96     Nordstrom Card Services                                Last 4 digits of account number                                                           $682.55
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           05/10/2016
          PO Box 6566
          Englewood, CO 80155-6566
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.97     Northland Group Inc.                                   Last 4 digits of account number       9744                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          PO Box 390846
          Minneapolis, MN 55439-0846
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Capital One




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 33 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 35 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.98     Northland Group, Inc.                                  Last 4 digits of account number       9941                                              unknown
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014
          PO Box 390905
          Minneapolis, MN 55439-0905
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Macy's


 4.99     Pa Department of Revenue                               Last 4 digits of account number       8412                                              unknown
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2013-2016
          PO Box 280431
          Harrisburg, PA 17128-0431
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.10
 0        Pendrick Capital partners LLC                          Last 4 digits of account number       0871                                             $12,270.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           07/13/2017
          PO Box 5914
          Troy, MI 48007-5914
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 34 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 36 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.10
 1        Pennsylvania American Water                            Last 4 digits of account number       6412                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 371412
          Pittsburgh, PA 15250-7412
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.10     Pennsylvania Association of Credit
 2        Manag                                                  Last 4 digits of account number       8778                                              $2,079.63
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/10/2016
          300 Weyman Rd Ste 215
          Pittsburgh, PA 15236-1520
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      West Penn Laco Inc.


 4.10
 3        Pennsylvania Soil & Rock Inc.                          Last 4 digits of account number                                                         $4,901.83
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/27/2017
          570 Beatty Rd
          Monroeville, PA 15146-1359
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      incurred for supplies




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 35 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 37 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.10
 4        Pentagroup Financial LLC                               Last 4 digits of account number       0019                                                $812.99
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03/12/2007
          3065 Union Rd
          Orchard Park, NY 14127-1214
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Sprint


 4.10
 5        Pentagroup Financial LLC                               Last 4 digits of account number       0326                                                $812.99
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03/12/2007
          3065 Union Rd
          Orchard Park, NY 14127-1214
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Sprint


 4.10
 6        Phillips & Cohen Assoc., LTD                           Last 4 digits of account number       4424                                              $1,613.61
          Nonpriority Creditor's Name
          Mail                                                   When was the debt incurred?           04/14/2017
          1002 Justison St Stop 146
          Wilmington, DE 19801-5148
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Merrick Bank




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 36 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 38 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.10
 7        Phoenix Financial Services                             Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           07/13/2017
          8902 Otis Ave Ste 103A
          Indianapolis, IN 46216-1009
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Pendrick Capital Partners


 4.10     Pittsburgh Water and Sewer
 8        Authority                                              Last 4 digits of account number                                                         $4,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          1200 Penn Ave
          Pittsburgh, PA 15222-4207
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.10     Platinum Rapid Funding Group
 9        LTD                                                    Last 4 digits of account number       2015                                             $31,940.40
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           09/15/2015
          348 Rxr Plz
          Uniondale, NY 11556-0348
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify



Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 37 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 39 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.11
 0        PMF Rentals                                            Last 4 digits of account number       2001                                              $2,217.60
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/24/2017
          124 Plunkett Dr
          Zelienople, PA 16063-8716
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.11
 1        PNC Garnishments                                       Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          500 1st Ave
          Pittsburgh, PA 15219-3128
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.11
 2        Portfolio Recovery Associates, LLC                     Last 4 digits of account number       2210                                              $1,945.62
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08/22/2017
          120 Corporate Blvd
          Norfolk, VA 23502-4962
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Comenity Capital Bank




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 38 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 40 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.11
 3        Portfolio Recovery Associates, LLC                     Last 4 digits of account number       0706                                                $971.03
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/14/2017
          PO Box 12914
          Norfolk, VA 23541-0914
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Capital One Bank


 4.11
 4        Portfolio Recovery Associates, LLC                     Last 4 digits of account number       0706                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/05/2019
          PO Box 12914
          Norfolk, VA 23541-0914
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      coillector for HSBC


 4.11
 5        Portfolio Recovery Associates, LLC                     Last 4 digits of account number       3461                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/12/2019
          PO Box 12914
          Norfolk, VA 23541-0914
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Barclays Bank




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 39 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 41 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.11
 6        Portfolio Recovery Associates, LLC                     Last 4 digits of account number       4344                                                $677.34
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014
          120 Corporate Blvd
          Norfolk, VA 23502-4962
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Metrostyle


 4.11
 7        Pressler Felt & Warshaw, LLP                           Last 4 digits of account number       4504                                              unknown
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           01/31/2020
          7 Entin Rd
          Parsippany, NJ 07054-5020
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Comenity Bank


 4.11
 8        Quest Diagnostics                                      Last 4 digits of account number                                                           $151.80
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2012-2018
          PO Box 740717
          Cincinnati, OH 45274-0717
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 40 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 42 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.11
 9        Radius Global Solutions                                Last 4 digits of account number       8885                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/21/2019
          PO Box 390846
          Minneapolis, MN 55439-0846
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Nordstrom


 4.12
 0        Rauch Milliken International, Inc.                     Last 4 digits of account number       2178                                              $1,607.29
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12/04/2019
          PO Box 8390
          Metairie, LA 70011-8390
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Dex Media


 4.12
 1        Republic Services                                      Last 4 digits of account number                                                        $19,350.72
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          234 Landfill Rd
          Scottdale, PA 15683-7762
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 41 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 43 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.12
 2        RMS                                                    Last 4 digits of account number       5114                                              $3,574.43
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2006
          260 E Wentworth Ave
          Saint Paul, MN 55118-3523
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Newport News


 4.12
 3        Robert Wagler                                          Last 4 digits of account number       3011                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/26/2020
          350 Olancha Ave
          Pittsburgh, PA 15227-2922
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.12
 4        Sentry Credit                                          Last 4 digits of account number       2776                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/19/2018
          2809 Grand Ave
          Everett, WA 98201-3417
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Nordstrom




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 42 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 44 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.12
 5        Sentry Credit Inc.                                     Last 4 digits of account number       8885                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08/15/2017
          PO Box 12070
          Everett, WA 98206
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Nordstrom


 4.12
 6        Seyed M. Mohammadi                                     Last 4 digits of account number       2016                                              $3,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           4.8.2016
          306 Ryan Dr
          Pittsburgh, PA 15220-1918
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.12
 7        Som and Vandana Sharma                                 Last 4 digits of account number                                                        $12,880.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015
          6040 Stanton Ave
          Pittsburgh, PA 15206-2215
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 43 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 45 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.12
 8        South Hills Orthopedic                                 Last 4 digits of account number                                                            $650.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          2000 Oxford Dr Ste 211
          Bethel Park, PA 15102-1898
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.12
 9        Tate & Kirlin Associates                               Last 4 digits of account number       4973                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/22/2010
          2810 Southampton Rd
          Phila, PA 19154-1207
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Sears


 4.13
 0        Teodoro Cabacungan                                     Last 4 digits of account number       7302                                             $607,323.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06/07/2016
          624 Liberty Ave
          Carnegie, PA 15106-2823
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 44 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 46 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.13     The Greater Pittsburgh Horse
 1        Trader                                                 Last 4 digits of account number       4933                                                $296.53
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/31/2016
          380 State Route 28/66
          Kittanning, PA 16201
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13
 2        The Leviton Law Firm Ltd.                              Last 4 digits of account number       0704                                                $112.25
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           05/31/2019
          3 Golf Ctr Ste 361
          Hoffman Estates, IL 60169-4910
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13
 3        Transworld Systems, Inc.                               Last 4 digits of account number       8140                                              $4,315.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08/07/2015
          300 Cedar Ridge Dr Ste 307
          Pittsburgh, PA 15205-1159
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for UPMC




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 45 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 47 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.13
 4        Travellers                                             Last 4 digits of account number       50BA                                                $707.00
          Nonpriority Creditor's Name
          POI                                                    When was the debt incurred?           June 2013
          PO Box 660317
          Dallas, TX 75266-0317
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13
 5        Tucker Arensberg                                       Last 4 digits of account number                                                         unknown
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016-2018
          1 Ppg Pl Ste 1500
          Pittsburgh, PA 15222-5416
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13
 6        United Rentals                                         Last 4 digits of account number                                                        $16,841.69
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2018
          6125 Lakeview Rd Ste 300
          Charlotte, NC 28269-2616
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 46 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 48 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.13     United Rentals (North America)
 7        INc.                                                   Last 4 digits of account number       1770                                             $13,508.61
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/20/2014
          6125 Lakeview Rd Ste 300
          Charlotte, NC 28269-2616
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13     United Rentals (North America)
 8        INc.                                                   Last 4 digits of account number                                                        $16,841.69
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2016-2018
          PO Box 100711
          Atlanta, GA 30384-0711
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13
 9        Universal Payment Corporation                          Last 4 digits of account number       711Y                                              $7,252.74
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/26/2018
          PO Box 2759
          Pittsburgh, PA 15230-2759
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify



Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 47 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 49 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.14
 0        UPMC                                                   Last 4 digits of account number       5212                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/24/2015
          2 Hot Metal St Rm 386
          Pittsburgh, PA 15203-2348
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      assigned for collection


 4.14
 1        UPMC Mercy                                             Last 4 digits of account number       5212                                              $4,315.80
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/12/15
          PO Box 382059
          Pgh, PA 15201
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.14
 2        UPMC Physician Service                                 Last 4 digits of account number       0001                                                $422.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/04/2015
          PO Box 371980
          Pittsburgh, PA 15250-7980
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 48 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 50 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.14
 3        Verizon                                                Last 4 digits of account number       0127                                              $1,028.32
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/30/2020
          PO Box 15124
          Albany, NY 12212-5124
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.14
 4        Verizon                                                Last 4 digits of account number       100Y                                                $409.70
          Nonpriority Creditor's Name
          National Recovery                                      When was the debt incurred?           02/16/2019
          PO Box 26055
          Minneapolis, MN 55426-0055
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.14
 5        Waste Management                                       Last 4 digits of account number       0671                                              $1,296.75
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/16/2017
          PO Box 43470
          Phoenix, AZ 85080-3470
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 49 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 51 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.14
 6        Waypoint Resource Group LLC                            Last 4 digits of account number       6945                                                    $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08/11/2020
          PO Box 1081
          San Antonio, TX 78294-1081
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      collector for Comcast Communications


 4.14
 7        West Penn Laco, Inc.                                   Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015-2019
          331 Ohio St
          Pittsburgh, PA 15209-2721
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      in collection


 4.14     William Jamison and Sandra M.
 8        Jamison                                                Last 4 digits of account number       8193                                             $53,222.50
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/28/2020
          327 Natchez St
          Pittsburgh, PA 15211-1803
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify



Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 50 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 20-23112-GLT                        Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                           Desc Main
                                                               Document     Page 52 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                 Case number (if known)            20-23112

 4.14
 9         Wolpoff & Abramson, LLP                               Last 4 digits of account number       8080                                                $7,584.64
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04/21/2006
           4660 Trindle Rd # 3D
           Camp Hill, PA 17011-5610
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                        Contingent
           Debtor 2 only                                         Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      collector for Sears


 4.15
 0         Xfinity                                               Last 4 digits of account number       0092                                                   $756.26
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06/27/2019
           PO Box 21129
           Eagan, MN 55121-0129
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                        Contingent
           Debtor 2 only                                         Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify

 4.15
 1         Yellowstone Capital                                   Last 4 digits of account number                                                           $8,000.00
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2015
           160 Pearl St
           New York, NY 10005-1617
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 51 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 20-23112-GLT                        Doc 47        Filed 11/30/20 Entered 11/30/20 15:17:05                                    Desc Main
                                                                 Document     Page 53 of 78
 Debtor 1
 Debtor 2 Kartman, Keith A. & Lane-Kartman, Julie A.                                                    Case number (if known)     20-23112
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.     $                      0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.     $                      0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.     $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $                      0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.     $                      0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                               $              1,420,340.16

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.     $              1,420,340.16




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 52 of 52
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 20-23112-GLT                       Doc 47         Filed 11/30/20 Entered 11/30/20 15:17:05                                Desc Main
                                                                    Document     Page 54 of 78
              Fill in this information to identify your case:

 Debtor 1                 Keith A. Kartman
                          First Name                         Middle Name              Last Name

 Debtor 2                 Julie A. Lane-Kartman
 (Spouse if, filing)      First Name                         Middle Name              Last Name

                                                       WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH
 United States Bankruptcy Court for the:               DIVISION

 Case number           20-23112
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.     You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.2
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.3
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.4
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.5
           Name


           Number       Street

           City                                     State                  ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 20-23112-GLT                          Doc 47          Filed 11/30/20 Entered 11/30/20 15:17:05                 Desc Main
                                                                        Document     Page 55 of 78
              Fill in this information to identify your case:

 Debtor 1                   Keith A. Kartman
                            First Name                            Middle Name        Last Name

 Debtor 2                   Julie A. Lane-Kartman
 (Spouse if, filing)        First Name                            Middle Name        Last Name

                                                         WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH
 United States Bankruptcy Court for the:                 DIVISION

 Case number            20-23112
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                       ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                    Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case 20-23112-GLT                    Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                                   Desc Main
                                                           Document     Page 56 of 78


Fill in this information to identify your case:

Debtor 1                      Keith A. Kartman

Debtor 2                      Julie A. Lane-Kartman
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF PENNSYLVANIA,
                                              PITTSBURGH DIVISION

Case number               20-23112                                                                         Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation              contractor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Self employed

       Occupation may include student or Employer's address
       homemaker, if it applies.


                                             How long employed there?           20 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $              0.00       $             0.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $           0.00              $      0.00




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
            Case 20-23112-GLT               Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                      Desc Main
                                                       Document     Page 57 of 78

Debtor 1
Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                             Case number (if known)    20-23112


                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                      4.          $              0.00     $             0.00

5.    List all payroll deductions:
      5a.     Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $               0.00
      5b.     Mandatory contributions for retirement plans                                   5b.        $              0.00     $               0.00
      5c.     Voluntary contributions for retirement plans                                   5c.        $              0.00     $               0.00
      5d.     Required repayments of retirement fund loans                                   5d.        $              0.00     $               0.00
      5e.     Insurance                                                                      5e.        $              0.00     $               0.00
      5f.     Domestic support obligations                                                   5f.        $              0.00     $               0.00
      5g.     Union dues                                                                     5g.        $              0.00     $               0.00
      5h.     Other deductions. Specify:                                                     5h.+       $              0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $                  0.00     $               0.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00     $               0.00
      8b. Interest and dividends                                                             8b.        $              0.00     $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00     $               0.00
      8e.    Social Security                                                                 8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                0.00   $                     0.00
      8g. Pension or retirement income                                                       8g. $                 0.00   $                     0.00
      8h. Other monthly income. Specify: average income from business                        8h.+ $            1,640.00 + $                     0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $          1,640.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            1,640.00 + $             0.00 = $           1,640.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $           1,640.00
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                          page 2
        Case 20-23112-GLT                     Doc 47        Filed 11/30/20 Entered 11/30/20 15:17:05                                  Desc Main
                                                           Document     Page 58 of 78


Fill in this information to identify your case:

Debtor 1                Keith A. Kartman                                                                     Check if this is:
                                                                                                              An amended filing
Debtor 2                Julie A. Lane-Kartman                                                                 A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:    WESTERN DISTRICT OF PENNSYLVANIA,                                         MM / DD / YYYY
                                           PITTSBURGH DIVISION

Case number           20-23112
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?             No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’  s relationship to        Dependent’
                                                                                                                                 s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                No
      yourself and your dependents?              Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                             0.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                           0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                           0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                           0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                           0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                           0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 20-23112-GLT                      Doc 47        Filed 11/30/20 Entered 11/30/20 15:17:05                                         Desc Main
                                                           Document     Page 59 of 78

Debtor 1
Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                                Case number (if known)       20-23112

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              330.00
      6b. Water, sewer, garbage collection                                                     6b. $                                               150.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              160.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              450.00
8.    Childcare and children’     s education costs                                              8. $                                                0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                               50.00
10.   Personal care products and services                                                      10. $                                                50.00
11.   Medical and dental expenses                                                              11. $                                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               100.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                                 0.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               250.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                                  0.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                  0.00
      17c. Other. Specify:                                                                    17c. $                                                  0.00
      17d. Other. Specify:                                                                    17d. $                                                  0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       1,540.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       1,540.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               1,640.00
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              1,540.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 100.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 20-23112-GLT                 Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                            Desc Main
                                                          Document     Page 60 of 78



      Fill in this information to identify your case:

Debtor 1                    Keith A. Kartman
                            First Name              Middle Name            Last Name

Debtor 2                    Julie A. Lane-Kartman
(Spouse if, filing)         First Name              Middle Name            Last Name


                                               WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH
United States Bankruptcy Court for the:        DIVISION

Case number              20-23112
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Keith A. Kartman                                              X   /s/ Julie A. Lane-Kartman
             Keith A. Kartman                                                  Julie A. Lane-Kartman
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       November 30, 2020                                      Date    November 30, 2020
              Case 20-23112-GLT                           Doc 47          Filed 11/30/20 Entered 11/30/20 15:17:05                                                    Desc Main
                                                                         Document     Page 61 of 78
              Fill in this information to identify your case:

 Debtor 1                   Keith A. Kartman
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Julie A. Lane-Kartman
 (Spouse if, filing)        First Name                           Middle Name                          Last Name

                                                          WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH
 United States Bankruptcy Court for the:                  DIVISION

 Case number           20-23112
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $              82,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              57,031.02

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $             139,031.02

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $              30,000.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $          1,420,340.16


                                                                                                                                     Your total liabilities $                1,450,340.16


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                1,640.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                1,540.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.



 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                              Desc Main
                                                             Document     Page 62 of 78
 Debtor 1
 Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                              Case number (if known) 20-23112
            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
             court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 20-23112-GLT                     Doc 47         Filed 11/30/20 Entered 11/30/20 15:17:05                                   Desc Main
                                                                  Document     Page 63 of 78



              Fill in this information to identify your case:

 Debtor 1                  Keith A. Kartman
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Julie A. Lane-Kartman
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


                                                    WESTERN DISTRICT OF PENNSYLVANIA, PITTSBURGH
 United States Bankruptcy Court for the:            DIVISION

 Case number           20-23112
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived       Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                             lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2          Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income                  Sources of income               Gross income
                                                  Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until              Wages, commissions,                        $16,400.00          Wages, commissions,                             $0.00
 the date you filed for bankruptcy:               bonuses, tips                                                   bonuses, tips

                                                  Operating a business                                            Operating a business




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 20-23112-GLT                        Doc 47         Filed 11/30/20 Entered 11/30/20 15:17:05                                  Desc Main
                                                                  Document     Page 64 of 78
 Debtor 1
 Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                                   Case number (if known)   20-23112


                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income                  Sources of income             Gross income
                                                  Check all that apply.             (before deductions and        Check all that apply.         (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                           Wages, commissions,                        $20,000.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2019 )                bonuses, tips                                                   bonuses, tips

                                                  Operating a business                                            Operating a business

 For the calendar year before that:                Wages, commissions,                        $22,000.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2018 )                bonuses, tips                                                   bonuses, tips

                                                  Operating a business                                            Operating a business

 For the calendar year:                            Wages, commissions,                        $17,000.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2017 )                bonuses, tips                                                   bonuses, tips

                                                  Operating a business                                            Operating a business

 For the calendar year:                            Wages, commissions,                        $19,685.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2016 )                bonuses, tips                                                   bonuses, tips

                                                  Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income from             Sources of income             Gross income
                                                  Describe below.                   each source                   Describe below.               (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’
                         s or Debtor 2’
                                      s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                                    incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                     No.         Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                            Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                    paid             still owe

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 20-23112-GLT                        Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                      Desc Main
                                                                Document     Page 65 of 78
 Debtor 1
 Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                                   Case number (if known)   20-23112


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                             Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                    paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                             Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                    paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                             Nature of the case           Court or agency                          Status of the case
       Case number
       Jamison vs. Kartman                                    collection                   CCP of Allegheny County,                  Pending
       GD 20-008193                                                                        Penna.                                      On appeal
                                                                                           414 Grant St
                                                                                                                                       Concluded
                                                                                           Pittsburgh, PA 15219-2409


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date                        Value of the
                                                                                                                                                            property
                                                              Explain what happened
       William and Sandra Jamison                             Debtors' PNC Bank account                                      10/19/2020                   $8,331.03
       707 Grand Ave Ste 2340
       Pittsburgh, PA 15221-1535                               Property was repossessed.
                                                               Property was foreclosed.
                                                              Property was garnished.
                                                               Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
     No
           Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                          Date action was                 Amount
                                                                                                                             taken
       William Jamison and Sandra M.                          Debtors' PNC bank account was garnished                        October, 2020                $8,331.00
       Jamison                                                Last 4 digits of account number:
       327 Natchez St
       Pittsburgh, PA 15211-1803

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
           Case 20-23112-GLT                          Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                    Desc Main
                                                                 Document     Page 66 of 78
 Debtor 1
 Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                                   Case number (if known)   20-23112



12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                 Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your        Value of property
       how the loss occurred                                                                                                 loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or           Amount of
       Address                                                        transferred                                            transfer was               payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Mary Bower Sheats, Attorney at Law                             0.00                                                   11/12/2020                $1,000.00
       1195 Washington Pike Ste 325
       Bridgeville, PA 15017-2854


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or           Amount of
       Address                                                        transferred                                            transfer was               payment
                                                                                                                             made

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 20-23112-GLT                       Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                   Desc Main
                                                                Document     Page 67 of 78
 Debtor 1
 Debtor 2      Kartman, Keith A. & Lane-Kartman, Julie A.                                                  Case number (if known)   20-23112


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or        Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                          have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                        have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                 Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 20-23112-GLT                       Doc 47       Filed 11/30/20 Entered 11/30/20 15:17:05                                      Desc Main
                                                                Document     Page 68 of 78
 Debtor 1
 Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                                       Case number (if known)   20-23112


      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                   Court or agency                            Nature of the case                    Status of the
       Case Number                                                  Name                                                                             case
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

            A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
           No. None of the above applies. Go to Part 12.

           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                          Describe the nature of the business                   Employer Identification number
       Address                                                                                                      Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)             Name of accountant or bookkeeper
                                                                                                                    Dates business existed
       Keith Kartman Construction                             contractor                                            EIN:
       2764 Amman St
       Pittsburgh, PA 15226-1722                                                                                    From-To     1998 to present




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 20-23112-GLT                        Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                     Desc Main
                                                                Document     Page 69 of 78
 Debtor 1
 Debtor 2      Kartman, Keith A. & Lane-Kartman, Julie A.                                                  Case number (if known)   20-23112


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Keith A. Kartman                                                   /s/ Julie A. Lane-Kartman
 Keith A. Kartman                                                       Julie A. Lane-Kartman
 Signature of Debtor 1                                                  Signature of Debtor 2

 Date      November 30, 2020                                            Date      November 30, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 20-23112-GLT                     Doc 47      Filed 11/30/20 Entered 11/30/20 15:17:05                                       Desc Main
                                                               Document     Page 70 of 78

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Keith A. Kartman                                                                         According to the calculations required by this
                                                                                                                Statement:
 Debtor 2
 (Spouse, if filing)
                       Julie A. Lane-Kartman                                                                         1. Disposable income is not determined under
                                                                                                                         11 U.S.C. § 1325(b)(3).
                                                   Western District of Pennsylvania,                                 2. Disposable income is determined under 11
 United States Bankruptcy Court for the:           Pittsburgh Division                                                   U.S.C. § 1325(b)(3).

 Case number
 (if known)
                       20-23112                                                                                      3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.
                                                                                                                  Check if this is an amended filing
Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
        Married. Fill out both Columns A and B, lines 2-11.

    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                               $              0.00      $               0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                             $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Do not include payments from a spouse. Do not include payments you
     listed on line 3.                                                                                  $              0.00      $               0.00
  5. Net income from operating a business,
     profession, or farm                                              Debtor 1
        Gross receipts (before all deductions)                   $                1,640.00
        Ordinary and necessary operating expenses                -$                   0.00
        Net monthly income from a business,                                                   Copy
        profession, or farm                                      $                1,640.00 here -> $             1,640.00         $              0.00
  6. Net income from rental and other real property                   Debtor 1
        Gross receipts (before all deductions)                          $      0.00
        Ordinary and necessary operating expenses                       -$       0.00
        Net monthly income from rental or other real property           $        0.00 Copy here -> $                   0.00      $               0.00




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 20-23112-GLT                       Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                                         Desc Main
                                                             Document     Page 71 of 78
 Debtor 1
 Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                                  Case number (if known)    20-23112

                                                                                                      Column A                      Column B
                                                                                                      Debtor 1                      Debtor 2 or
                                                                                                                                    non-filing spouse
                                                                                                      $                 0.00        $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                        $                 0.00        $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                               $                   0.00
            For your spouse                                       $                   0.00
  9. Pension or retirement income. Do not include any amount received that was a benefit
     under the Social Security Act. Also, except as stated in the next sentence, do not
     include any compensation, pension, pay, annuity, or allowance paid by the United States
     Government in connection with a disability, combat-related injury or disability, or death of
     a member of the uniformed services. If you received any retired pay paid under chapter
     61 of title 10, then include that pay only to the extent that it does not exceed the amount
     of retired pay to which you would otherwise be entitled if retired under any provision of
     title 10 other than chapter 61 of that title.                                                $                     0.00        $           0.00
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act; payments made under
      the Federal law relating to the national emergency declared by the President under the
      National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
      disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
      against humanity, or international or domestic terrorism; or compensation, pension, pay,
      annuity, or allowance paid by the United States Government in connection with a
      disability, combat-related injury or disability, or death of a member of the uniformed
      services. If necessary, list other sources on a separate page and put the total below.
                                                                                                      $                 0.00        $           0.00
                                                                                                      $                 0.00        $           0.00
                  Total amounts from separate pages, if any.                                     +    $                 0.00        $           0.00
  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $          1,640.00           +   $           0.00   =    $      1,640.00

                                                                                                                                                        Total average
                                                                                                                                                        monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                      $          1,640.00
  13. Calculate the marital adjustment. Check one:
             You are not married. Fill in 0 below.
             You are married and your spouse is filing with you. Fill in 0 below.
             You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your dependents,
              such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional adjustments on
              a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                             $
                                                                                             $
                                                                                         +$

                      Total                                                               $                      0.00           Copy here=>         -              0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                               $          1,640.00

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                $          1,640.00




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                          page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 20-23112-GLT                       Doc 47        Filed 11/30/20 Entered 11/30/20 15:17:05                                          Desc Main
                                                                 Document     Page 72 of 78
 Debtor 1
 Debtor 2    Kartman, Keith A. & Lane-Kartman, Julie A.                                                        Case number (if known)    20-23112

                Multiply line 15a by 12 (the number of months in a year).                                                                                x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................           $     19,680.00




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 20-23112-GLT                       Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                                    Desc Main
                                                             Document     Page 73 of 78
 Debtor 1
 Debtor 2     Kartman, Keith A. & Lane-Kartman, Julie A.                                            Case number (if known)   20-23112


  16. Calculate the median family income that applies to you. Follow these steps:

       16a. Fill in the state in which you live.                           PA

       16b. Fill in the number of people in your household.                 2
       16c. Fill in the median family income for your state and size of household.                                                         $      70,577.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.          Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1,
                                                                                                               Disposable income is not determined under 11
                      U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.          Line 15b is more than line 16c. On the top of page 1 of this form, check box 2,
                                                                                                   Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                            $                1,640.00
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
     that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
     income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                           -$                     0.00


       19b. Subtract line 19a from line 18.                                                                                               $        1,640.00


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                  $       1,640.00

              Multiply by 12 (the number of months in a year).                                                                                  x 12

       20b. The result is your current monthly income for the year for this part of the form                                               $      19,680.00




       20c. Copy the median family income for your state and size of household from line 16c                                               $      70,577.00


       21. How do the lines compare?

                  Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period
                   is 3 years. Go to Part 4.

                  Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Keith A. Kartman                                                          X /s/ Julie A. Lane-Kartman
        Keith A. Kartman                                                                Julie A. Lane-Kartman
        Signature of Debtor 1                                                           Signature of Debtor 2
       Date November 30, 2020                                                           Date November 30, 2020
            MM / DD / YYYY                                                                   MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                  page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                     Desc Main
                                                             Document     Page 74 of 78

      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                          Desc Main
                                                             Document     Page 75 of 78


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                        Desc Main
                                                             Document     Page 76 of 78
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
          Case 20-23112-GLT                         Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                        Desc Main
                                                             Document     Page 77 of 78
                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 20-23112-GLT                       Doc 47    Filed 11/30/20 Entered 11/30/20 15:17:05                            Desc Main
                                                             Document     Page 78 of 78
B2030 (Form 2030) (12/15)
                                                             United States Bankruptcy Court
                                                  Western District of Pennsylvania, Pittsburgh Division
 In re       Kartman, Keith A. & Lane-Kartman, Julie A.                                                      Case No.     20-23112
                                                                             Debtor(s)                       Chapter      13

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                  4,000.00
             Prior to the filing of this statement I have received                                       $                  1,000.00
             Balance Due                                                                                 $                  3,000.00

2.     The source of the compensation paid to me was:
                   Debtor          Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor          Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Debtors remitted to payment to counsel in the amount of $1,310 on November 12, 2020. Counsel then, on the
                 same date, remitted the filing fee of $310, to the court from the debtor's remittance. The debtors have made no
                 other payments to counsel at any time during the one year period prior to commencement of the case, or after
                 the commencement of the case.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               fees in excess of the no look fee will be the subject of fee applications and will be paid after court approval,
               through the confirmed plan.
                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 30, 2020                                                       /s/ Mary Bower Sheats
     Date                                                                    Mary Bower Sheats
                                                                             Signature of Attorney
                                                                             Mary Bower Sheats, Attorney at Law

                                                                             1195 Washington Pike Ste 325
                                                                             Bridgeville, PA 15017-2854
                                                                             (412) 281-7266
                                                                             Mary@mbsheatslaw.com
                                                                             Name of law firm




Software Copyright (c) 2020 CINGroup - www.cincompass.com
